Citation Nr: 0939360	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  05-29 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for a low back disorder.

2. Entitlement to service connection for a right shoulder 
disorder.

3. Entitlement to service connection for a vision disorder.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to June 
1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in January 
2003 and September 2005 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri.  In August 
2008, the Board remanded the case to the agency of original 
jurisdiction (AOJ) for additional development, and it now 
returns to the Board for appellate review. 

In April 2006 and January 2008, the Veteran testified at 
personal hearings before a Decision Review Officer, sitting 
at the RO.  Transcripts of those hearings are associated with 
the claims file.

The Board notes that in April 2006, the Veteran filed a claim 
for an increased rating for service-connected bilateral 
hearing loss.  This claim has not been adjudicated by the RO 
and is, therefore, REFERRED to the RO for appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. A low back disorder was not present in service, manifested 
within one year of the Veteran's discharge from service, or 
shown to be causally or etiologically related to any disease, 
injury, or incident in service.

2. A right shoulder disorder was not present in service, 
manifested within one year of the Veteran's discharge from 
service, or shown to be causally or etiologically related to 
any disease, injury, or incident in service.

3. The medical evidence of record does not demonstrate a 
current diagnosis of a vision disorder.


CONCLUSIONS OF LAW

1. A low back disorder was not incurred in or aggravated by 
the Veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2. A right shoulder disorder was not incurred in or 
aggravated by the Veteran's active duty military service, nor 
may it be presumed to have been incurred in or aggravated by 
such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

3. A vision disorder was not incurred in or aggravated by the 
Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
(Court) held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with a VCAA 
notification letter in December 2001 with respect to the low 
back and right shoulder claims and in July 2005 with regard 
to the vision claim, both prior to the initial unfavorable 
AOJ decisions.  Additional letters were sent in April 2005, 
June 2005, April 2007, April 2009, and May 2009 with regard 
to efforts to obtain service records.

The Board observes that the pre-adjudicatory VCAA notices 
issued in December 2001 and July 2005 informed the Veteran of 
the type of evidence necessary to establish service 
connection, how VA would assist him in developing his claims, 
and his and VA's obligations in providing such evidence for 
consideration.  

With regard to the notice requirements under Dingess/Hartman, 
a March 2006 letter provided notice as to disability ratings 
and effective dates.  The Board acknowledges the defective 
timing of this notice, but finds that no prejudice to the 
Veteran has resulted.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the Veteran has been prejudiced 
thereby).  As the Board herein concludes that the 
preponderance of the evidence is against the Veteran's 
service connection claims, all questions as to the assignment 
of disability ratings and effective dates are rendered moot.  
Therefore, the Board finds that the Veteran was provided with 
all necessary notice under VCAA prior to the initial 
adjudication of his claim. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Based on the above, the Board finds that 
further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claims.  The Veteran's 
service separation examination, VA medical records, and 
private medical records were reviewed by both the AOJ and the 
Board in connection with adjudication of his claims. 

With regard to the Veteran's service personnel and treatment 
records, the Board observes that, except for the Veteran's 
separation examination, these records are unavailable as they 
were apparently destroyed in the fire at the St. Louis 
Records Repository in 1973.  The Board acknowledges that, in 
cases where VA is unable to obtain some or all of the 
Veteran's service treatment records, VA has a heightened duty 
to explain its findings and conclusions and to consider 
carefully the benefit of the doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
of the Veteran's claim has been undertaken with this duty in 
mind.  The case law does not, however, lower the legal 
standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all the evidence that may be 
favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 
(1996).  

Multiple efforts to obtain records related to the Veteran's 
service were made by the AOJ.  The Veteran was advised that 
his service treatment records were unattainable and asked to 
submit records in his possession.  He was also requested to 
supply as much detail as possible about the unit with which 
he served at the time of the accident.  Using the information 
provided, the AOJ made several requests to the National 
Personnel Records Center (NPRC) for information, but NPRC 
responded that they needed more specific unit information to 
conduct a search of unit records.  The AOJ also contacted the 
Delaware State Police for records of the accident, but they 
responded that they could not locate any data as to this 
incident.  Based on these facts, the Board determines that VA 
has made exhaustive efforts to obtain service records for the 
Veteran in this case, and that further efforts to identify 
and locate possible copies of the Veteran's service records 
would only unnecessarily delay the Board's decision with no 
benefit to the Veteran.  See Bernard; see also Sabonis v. 
Brown, 6 Vet. App. 426,430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the Veteran are to be avoided).  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claims.  In this case, the Board 
finds that a current VA examination to determine whether the 
Veteran has a low back disorder, right shoulder disorder, or 
vision disorder as a result of his military service is not 
necessary to decide the claims.  Any current medical opinion 
linking these disorders to the Veteran's military service 
would necessarily be based upon the unsubstantiated history 
provided by the Veteran decades following his discharge from 
service.  In the absence of any evidence of diagnoses of 
chronic disability referable to a back and right shoulder 
disorder in service or of a vision disorder currently, there 
is no competent basis upon which to conclude that the Veteran 
has current disabilities that are related to service.  In 
addition, no competent medical evidence suggesting such 
causal connection has been submitted or identified by the 
Veteran.  Thus, the Board concludes that an examination is 
not necessary as there is sufficient medical evidence upon 
which the Board may base its decision.

In light of the above, the Board concludes that further 
development and additional efforts to assist or notify the 
Veteran in accordance with VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished 
through statutory presumption or through affirmative evidence 
that shows inception or aggravation during service, or that 
otherwise indicates a direct relationship between service and 
the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including arthritis, to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
 
However, presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  
Direct service connection may be granted for disease or 
disability diagnosed in service; or, if diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Id.    

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the secretary shall give the benefit of the doubt 
the to claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran contends that he currently suffers a low back, 
right shoulder, and vision disorder as a result of his 
military service.  With respect to the back and shoulder, he 
specifically argues that his current diagnoses are related to 
a truck accident that occurred during Hurricane Diane when he 
was stationed at Fort Miles, Delaware.  

Initially, with regard to the Veteran's claim for service 
connection for a vision disorder, the Board notes that the 
post-service treatment evidence reveals complaints of seeing 
zig-zag lines and flashing lights and having blinding spells.  
Visual examinations have found no loss of vision, however, 
and a September 2005 CT of the head revealed no evidence of 
an acute intracranial process.  Further, there is no medical 
diagnosis associated with the Veteran's vision complaints of 
record.  Thus, the Board must conclude that the Veteran does 
not have a current disability related to his vision.  Where 
there is no disability, there can be no entitlement to 
compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   

As for the Veteran's low back and right shoulder disorder 
claims, the Board observes that the post-service medical 
evidence reveals that he has been treated for chronic low 
back pain associated with a diagnosis of osteoarthritis and 
for osteoarthritis and tendonitis of the right shoulder.  
Thus, the Veteran fulfills the criterion of having a current 
disability with regard to these claims.

However, the Board again notes that the documentary evidence 
of the purported truck accident or any in-service injury is 
nonexistent.  As discussed, VA has made multiple efforts to 
obtain service treatment and personnel records for the 
Veteran or unit records that may document the accident.  
Additionally, the Delaware State Police were asked to search 
for a record of the accident and none was found.  Even so, 
assuming arguendo that the truck accident did occur, there is 
no evidence that the Veteran sustained any injury that led to 
a chronic disorder of the low back and right shoulder.  In 
this regard, the Board observes that, although the Veteran's 
service records were lost in the 1973 fire, his service 
separation examination is of record, and this examination 
reported no complaint, treatment, or diagnosis related to the 
Veteran's back or right shoulder.  The examination report 
also does not discuss any injury the Veteran may have 
sustained during service, to include the truck accident.  
Thus, there is simply no documentary evidence of the Veteran 
having sustained an injury to the back and right shoulder 
that resulted in chronic disability during his military 
service.

Finally, no competent medical professional has supplied an 
opinion relating the Veteran's low back and right shoulder 
disorders to his military service.  The Board has considered 
the Veteran's own statements with regard to his claims as 
well as supporting statements from fellow service members.  
Additionally, the Board appreciates the effort the Veteran 
has put forth in providing information to VA.  Laypersons are 
competent to speak to symptomology when the symptoms are 
readily observable.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  However, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the question of diagnosis and causation.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, absent 
documentation of an in-service injury or disability in 
service and any competent evidence relating the Veteran's 
current osteoarthritis of the back and right shoulder to his 
military service, the criteria for service connection have 
not been met in this case.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as reflected by the above 
discussion, there is no competent and probative evidence in 
favor of the Veteran's claims; thus, the preponderance of the 
evidence is against the Veteran's claims for service 
connection for a low back disorder, right shoulder disorder, 
and vision disorder.  Therefore, the benefit of the doubt 
doctrine is not applicable in the instant appeal, and the 
service connection claims must be denied.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7. 


ORDER

Service connection for a low back disorder is denied.

Service connection for a right shoulder disorder is denied.

Service connection for a vision disorder is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


